SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 Clifton Savings Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total Fee paid: N/A []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A CLIFTON SAVINGS BANCORP, INC. 1433 Van Houten Avenue Clifton, New Jersey 07015 (973) 473-2200 July 8, 2010 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of Clifton Savings Bancorp, Inc.We will hold the meeting at the Valley Regency located at 1129 Valley Road, Clifton, New Jersey, on August 12, 2010 at 9:00 a.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.Directors and officers of the Company, as well as a representative of ParenteBeard LLC, the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card promptly.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, /s/ John A. Celentano, Jr. John A. Celentano, Jr. Chairman of the Board and Chief Executive Officer CLIFTON SAVINGS BANCORP, INC. 1433 Van Houten Avenue Clifton, New Jersey 07015 (973) 473-2200 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TIME AND DATE 9:00 a.m.on Thursday, August 12, 2010 PLACE The Valley Regency, 1129 Valley Road, Clifton, New Jersey ITEMS OF BUSINESS (1)The election of three directors to serve for a term of three years; (2)The ratification of the appointment of ParenteBeard LLC as independent registered public accounting firm for the Company for the fiscal year ending March 31, 2011; and (3)Such other business that may properly come before the meeting or any postponements or adjournments of the meeting.Note:The Board of Directors is not aware of any other business to come before the meeting. RECORD DATE In order to vote, you must have been a stockholder at the close of business on June 30, 2010. PROXY VOTING It is important that your shares be represented and voted at the meeting.Please complete and sign the enclosed proxy card, which is solicited by the Board of Directors, and mail it promptly in the enclosed envelope.The proxy will not be used if you attend the meeting and vote in person. BY ORDER OF THE BOARD OF DIRECTORS /s/ Walter Celuch Walter Celuch President and Corporate Secretary Clifton, New Jersey July 8, 2010 NOTE: Whether or not you plan to attend the annual meeting, please vote by marking, signing, dating and promptly returning the enclosed proxy card in the enclosed envelope. CLIFTON SAVINGS BANCORP, INC. PROXY STATEMENT GENERAL INFORMATION We are providing this proxy statement to you in connection with the solicitation of proxies by the Board of Directors of Clifton Savings Bancorp, Inc. (“Clifton Savings Bancorp” or the “Company”) for the 2010 annual meeting of stockholders and for any adjournment or postponement of the meeting.Clifton Savings Bancorp is the holding company for Clifton Savings Bank. We are holding the 2010 annual meeting at the Valley Regency located at 1129 Valley Road, Clifton, New Jersey, on August 12, 2010 at 9:00 a.m., local time. We intend to mail this proxy statement and the enclosed proxy card to stockholders of record beginning on or about July 8, 2010. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR STOCKHOLDERS MEETING TO BE HELD ON AUGUST 12, 2010 This Proxy Statement and the Company’s Annual Report to Stockholders are available at http://www.cfpproxy.com/5582. INFORMATION ABOUT VOTING Who Can Vote at the Meeting You are entitled to vote your shares of Clifton Savings Bancorp common stock that you owned as of June 30, 2010.As of the close of business on June 30, 2010, a total of 26,137,248 shares of Clifton Savings Bancorp common stock were outstanding, including 16,791,758 shares of common stock held by Clifton MHC, the mutual holding company for Clifton Savings Bancorp.Each share of common stock has one vote. Ownership of Shares; Attending the Meeting You may own shares of Clifton Savings Bancorp in one or more of the following ways: · Directly in your name as the stockholder of record; or · Indirectly through a broker, bank or other holder of record in “street name.” If your shares are registered directly in your name, you are the holder of record of these shares and we are sending these proxy materials directly to you.As the holder of record, you have the right to give your proxy directly to us or to vote in person at the meeting. If you hold your shares in street name, your broker, bank or other holder of record is sending these proxy materials to you.As the beneficial owner, you have the right to direct your broker, bank or other holder of record how to vote by filling out a voting instruction form that accompanies your proxy materials.Your broker, bank or other holder of record may allow you to provide voting instructions by telephone or by the Internet.Please see the instruction form provided by your broker, bank or other holder of record that accompanies this proxy statement.If you hold your shares in street name, you will need proof of ownership to be admitted to the meeting.A recent brokerage statement or letter from a bank or broker are examples of proof of ownership.If you want to vote your shares of Clifton Savings Bancorp common stock held in street name in person at the meeting, you must obtain a written proxy in your name from the broker, bank or other holder of record of your shares. Quorum and Vote Required Quorum.We will have a quorum and will be able to conduct the business of the annual meeting if the holders of a majority of the outstanding shares of common stock entitled to vote are present at the meeting, either in person or by proxy. Votes Required for Proposals.At this year’s annual meeting, stockholders will elect three directors to serve for a term of three years.In voting on the election of directors, you may vote in favor of the nominees, withhold votes as to all nominees, or withhold votes as to specific nominees.There is no cumulative voting for the election of directors.Directors must be elected by a plurality of the votes cast at the annual meeting.This means that the nominees receiving the greatest number of votes will be elected. In voting on the ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm, you may vote in favor of the proposal, vote against the proposal or abstain from voting.To ratify the selection of ParenteBeard LLC as our independent registered public accounting firm for fiscal 2011, the affirmative vote of a majority of the shares represented at the annual meeting and entitled to vote is required. Effect of Not Casting Your Vote. If you hold your shares in street name, it is critical that you cast your vote if you want it to count in the election of directors. In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted in the election of directors, your bank or broker was allowed to vote those shares on your behalf in the election of directors as they deemed appropriate. Recent changes in regulation were made to take away the ability of your bank or broker to vote your uninstructed shares in the election of directors on a discretionary basis. Therefore, if you hold your shares in street name and you do not instruct your bank or broker how to vote in the election of directors, no votes will be cast on your behalf.These are referred to as “broker non-votes.”Your bank or broker will, however, continue to have discretion to vote any uninstructed shares on the ratification of the appointment of the Company’s independent registered public accounting firm. If you are a shareholder of record and you do not sign, date and return a proxy card, no votes will be cast on your behalf on any of the items of business at the annual meeting. How We Count Votes.If you return valid proxy instructions or attend the meeting in person, we will count your shares for purposes of determining whether there is a quorum, even if you abstain from voting.Broker non-votes, if any, also will be counted for purposes of determining the existence of a quorum. 2 In the election of directors, votes that are withheld and broker non-votes will have no effect on the outcome of the election.In counting votes on the proposal to ratify the selection of the independent registered public accounting firm, abstentions will have the same effect as a vote against the proposal. Because Clifton MHC owns in excess of 50% of the outstanding shares of Clifton Savings Bancorp common stock, the votes it casts will ensure the presence of a quorum and control the outcome of the vote on both proposals. Voting by Proxy The Board of Directors of Clifton Savings Bancorp is sending you this proxy statement for the purpose of requesting that you allow your shares of Clifton Savings Bancorp common stock to be represented at the annual meeting by the persons named in the enclosed proxy card.All shares of Clifton Savings Bancorp common stock represented at the annual meeting by properly executed and dated proxy cards will be voted according to the instructions indicated on the proxy card.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. The Board of Directors recommends a vote: · “FOR” each of the three nominees for director; and · “FOR” the ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their own best judgment to determine how to vote your shares.This includes a motion to adjourn or postpone the annual meeting in order to solicit additional proxies.If the annual meeting is postponed or adjourned, your Clifton Savings Bancorp common stock may be voted by the persons named in theproxy card on the new annual meeting date as well, unless you have revoked your proxy.The Company does not know of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the meeting.To revoke your proxy you must either advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later dated proxy, or attend the meeting and vote your shares in person.Attendance at the annual meeting will not in itself constitute revocation of your proxy. Participants in the Bank’s ESOP or 401(k) Savings Plan If you participate in the Clifton Savings Bank Employee Stock Ownership Plan (the “ESOP”) or if you hold shares through the Clifton Savings Bank 401(k) Savings Plan (the “401(k) Plan”), you will receive a vote authorization form for each plan that reflects all shares you may direct the trustees to vote on your behalf under the plans.Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account.The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of Company common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions.Under the terms of the 401(k) Plan, a participant is entitled to direct the trustee as to the shares in the Clifton Savings Bancorp, Inc. Stock Fund credited to his or her account.The trustee, subject to its fiduciary duties, will vote all shares for which no directions are given or for which instructions were not received in the same proportion as shares for which the trustee received timely voting instructions.The deadline for returning your vote authorization form to each plan’s trustee is August 5, 2010. 3 CORPORATE GOVERNANCE AND BOARD MATTERS Director Independence The Company’s Board of Directors consists of seven directors, all of whom are independent under the listing requirements of the Nasdaq Global Market, except for Mr. Celentano, who serves as Chairman of the Board and Chief Executive Officer of Clifton Savings Bancorp and Chairman of the Board of Clifton Savings, and Mr. Smith, who is a first cousin of Mr. Celentano and whose paving construction company occasionally provides services for the Company.In determining the independence of its directors, the Board considered transactions, relationships and arrangements between the Company and its directors that are not required to be disclosed in this proxy statement under the heading “Other Information Relating to Directors and Executive Officers — Transactions with Related Persons,” including loans or lines of credit that the Bank has directly or indirectly made to Directors Sisco Parachini, Peto and Pivirotto. Board Leadership Structure and the Board’s Role in Risk Oversight The Company’s Board of Directors endorses the view that one of its primary functions is to protect stockholders’ interests by providing independent oversight of management, including the Chief Executive Officer. However, the Board does not believe that mandating a particular structure, such as a separate Chairman and Chief Executive Officer, is necessary to achieve effective oversight. The Board of the Company is currently comprised of seven directors, five of whom are independent directors under the listing standards of the Nasdaq Global Market. The Chairman of the Board has no greater nor lesser vote on matters considered by the Board than any other director, and the Chairman does not vote on any related party transaction. All directors of the Company, including the Chairman, are bound by fiduciary obligations, imposed by law, to serve the best interests of the stockholders. Accordingly, separating the offices of Chairman and Chief Executive Officer would not serve to enhance or diminish the fiduciary duties of any director of the Company. To further strengthen the regular oversight of the full Board, various committees of the Company’s Board are comprised of independent directors. The Compensation Committee of the Board consists solely of independent directors. As detailed in its report and the Compensation Discussion and Analysis appearing elsewhere in this proxy statement, the Compensation Committee reviews and evaluates the performance of all executive officers of the Company, including the Chief Executive Officer and reports to the Board. In addition, the Audit Committee, which is comprised solely of independent directors, oversees the Company’s financial practices, regulatory compliance, accounting procedures and financial reporting functions.In the opinion of the Board of Directors, an independent Chairman does not add any value to this already effective process. Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk.Management is responsible for the day-to-day management of risks the Company faces, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed.Senior management also attends Board meetings and is available to address any questions or concerns raise by the Board on risk management and any other matters. 4 Committees of the Board of Directors The following table identifies the members of the Audit/Compliance Committee, the Nominating/Corporate Governance Committee and the Compensation Committee as of June 30, 2010.All members of each committee are independent in accordance with the listing standards of the Nasdaq Global Market.Each of the committees operates under a written charter that is approved by the Board of Directors.Each committee reviews and reassesses the adequacy of its charter annually.The charters of all three committees are available in the Investor Relations section of the Company’s website (www.cliftonsavings.com). Director Audit/ Compliance Committee Nominating/ Corporate Governance Committee Compensation Committee John A. Celentano, Jr. Thomas A. Miller X X X* Cynthia Sisco Parachini X X X John H. Peto X X X Charles J. Pivirotto X* X Joseph C. Smith John Stokes X X* X Number of Meetings in 2010 15 3 10 *Chairman Audit/Compliance Committee.The Board of Directors has a separately-designated standing Audit/Compliance Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended.The Audit/Compliance Committee meets periodically with the independent registered public accounting firm, management and the internal auditors to review accounting, auditing, internal control structure and financial reporting matters.The Board of Directors has determined that Mr.Pivirotto is an audit committee financial expert under the rules of the Securities and Exchange Commission.The report of the Audit/Compliance Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement.See “Report of the Audit/Compliance Committee.” Compensation Committee. The Compensation Committee approves the compensation objectives for the Company and the Bank and establishes the compensation for the Chief Executive Officer and other executives.See “Compensation Discussion and Analysis” for more information regarding the role of the Compensation Committee and management in determining and/or recommending the amount or form of executive compensation.The report of the Compensation Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement.See “Compensation Committee Report.” Nominating/Corporate Governance Committee.The Nominating/Corporate Governance Committee takes a leadership role in shaping governance policies and practices including recommending to the Board of Directors the corporate governance policies and guidelines applicable to Clifton Savings Bancorp and monitoring compliance with these policies and guidelines.In addition, the Nominating/Corporate Governance Committee is responsible for identifying individuals qualified to become Board members and recommending to the Board the director nominees for election at the next annual meeting of stockholders.It leads the Board in its annual review of the Board’s performance and recommends director candidates for each committee for appointment by the Board.The procedures of the Nominating/Corporate Governance Committee required to be disclosed by the rules of the Securities and Exchange Commission are set forth below. Nominating and Corporate Governance Committee Procedures Minimum Qualifications.The Nominating/Corporate Governance Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board of Directors.First a candidate must meet the eligibility requirements set forth in the Company’s bylaws, which include a requirement that the candidate not have been subject to certain criminal or regulatory actions.A candidate also must meet any qualification requirements set forth in any Board or committee governing documents. The Nominating/Corporate Governance Committee will consider the following criteria in selecting nominees for election or appointment to the Board of Directors: financial, regulatory and business experience; familiarity with and participation in the local community; integrity, honesty and reputation; dedication to the Company and its stockholders; independence; and any other factors the Nominating/Corporate Governance Committee deems relevant, including age, diversity, size of the Board of Directors and regulatory disclosure obligations. In addition, before nominating an existing director for re-election to the Board of Directors, the Nominating/Corporate Governance Committee will consider and review an existing director’s Board and committee attendance and performance; length of Board service; experience, skills and contributions that the existing director brings to the Board; and independence. Director Nomination Process.The Nominating/Corporate Governance Committee process for identifying and evaluating individuals to be nominated for election to the Board of Directors is as follows: Identification.For purposes of identifying nominees for the Board of Directors, the Nominating/Corporate Governance Committee relies on personal contacts of the committee members and other members of the Board of Directors as well as its knowledge of members of the Bank’s local communities.The Nominating/Corporate Governance Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth below.The Nominating/Corporate Governance Committee has not previously used an independent search firm to identify nominees. Evaluation.In evaluating potential nominees, the Nominating/Corporate Governance Committee determines whether the candidate is eligible and qualified for service on the Board of Directors by evaluating the candidate under the selection criteria set forth above.In addition, the Nominating/Corporate Governance Committee will conduct a check of the individual’s background and interview the candidate. 5 Consideration of Recommendations by Stockholders. It is the policy of the Nominating/ Corporate Governance Committee to consider director candidates recommended by stockholders who appear to be qualified to serve on the Company’s Board of Directors.The Nominating/Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the Board of Directors and the Nominating/Corporate Governance Committee does not perceive a need to increase the size of the Board of Directors.In order to avoid the unnecessary use of the Nominating/Corporate Governance Committee’s resources, the Nominating/Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. Procedures to be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating/Corporate Governance Committee, a stockholder should submit the following information in writing, addressed to the Chairman of the Nominating/Corporate Governance Committee, care of the Corporate Secretary, at the main office of the Company: 1. The name of the person recommended as a director candidate; 2. All information relating to such person that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended; 3. The written consent of the person being recommended as a director candidate to being named in the proxy statement as a nominee and to serving as a director if elected; 4. As to the stockholder making the recommendation, the name and address, as they appear on the Company’s books, of such stockholder; provided, however, that if the stockholder is not a registered holder of the Company’s common stock, the stockholder should submit his or her name and address along with a current written statement from the record holder of the shares that reflects ownership of the Company’s common stock; and 5. A statement disclosing whether such stockholder is acting with or on behalf of any other person and, if applicable, the identity of such person. In order for a director candidate to be considered for nomination at the Company’s annual meeting of stockholders, the recommendation must be received by the Nominating/Corporate Governance Committee at least 120 calendar days before the date the Company’s proxy statement was released to stockholders in connection with the previous year’s annual meeting, advanced by one year. Board and Committee Meetings During the year ended March 31, 2010, the Boards of Directors of the Company and the Bank held 30 and 25 meetings, respectively.No director attended fewer than 75% of the total meetings of the Company’s and the Bank’s respective Boards of Directors and the committees on which such director served. Director Attendance at the Annual Meeting of Stockholders The Board of Directors encourages directors to attend the annual meeting of stockholders.All of the Company’s directors attended the 2009 annual meeting of stockholders. 6 Director Compensation for the 2010 Fiscal Year The following table provides the compensation received by individuals who served as non-employee directors of the Company during the 2010 fiscal year. Name Fees Earned or Paid in Cash Stock Awards Option Awards Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation ($) Total Thomas A. Miller $ $
